Citation Nr: 1748301	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-49 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include actinic keratosis, including as due to Agent Orange (herbicide exposure). 

2.  Entitlement to a higher initial disability rating for the service-connected left shoulder disability, in excess of 20 percent from July 31, 2008 to March 24, 2014, and in excess of 30 percent from March 24, 2014.

3.  Entitlement to a higher initial disability rating for the service-connected cervical spine disability, in excess of 10 percent from July 31, 2008 to March 24, 2014, and in excess of 20 percent from March 24, 2014. 

4.  Entitlement to a higher initial disability rating for the service-connected right hip disability, in excess of 10 percent from July 31, 2008 to March 24, 2014, in excess of 30 percent from March 24, 2014 to November 29, 2016, and in excess of
40 percent from November 29, 2016. 



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse and son 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1968 to July 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO in Denver, Colorado, which granted service connection for left shoulder, cervical spine, and right hip disabilities, assigned a 20 percent initial disability rating for the left shoulder, and 10 percent initial disability ratings for both the cervical spine and right hip disabilities, effective July 31, 2008 (date of claim for service connection).  The December 2008 rating decision also denied service connection for a skin disorder.  

Subsequently, an April 2014 rating decision granted a 30 percent disability rating for the left shoulder, a 20 percent disability rating for the cervical spine, and a 
30 percent disability rating for the right hip, each effective March 24, 2014 (date of most recent VA examination).  An April 2017 rating decision granted a 40 percent rating for the right hip disability, effective November 29, 2016, creating initial "staged" ratings.  As the Veteran disagreed with the initial ratings assigned following service connection for the left shoulder, cervical spine, and right hip, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As higher initial ratings are available, and the Veteran is presumed to seek the maximum available benefit, the issues have remained viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

In May 2016, the Veteran testified at a Board videoconference hearing in Denver, Colorado, before the undersigned Veterans Law Judge in Washington DC.  A transcript of the hearing is of record.  

This case was preciously before the Board in September 2016, where the Board remanded the issues on appeal for additional development, including obtaining new VA examinations.  December 2016 VA examination reports have been associated with the record; therefore, an additional remand to comply with the September 2016 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT


1.  The Veteran served in the Republic of Vietnam while on active duty and is presumed to have been exposed to Agent Orange.

2.  The Veteran is currently diagnosed with folliculitis and seborrheic keratosis. 

3.  Folliculitis and seborrheic keratosis are not causally or etiologically related to service, including as due to herbicide exposure. 

4.  For the initial rating period on appeal from July 31, 2008 to March 24, 2014, the service-connected left (minor) shoulder disability has not been manifested by arm motion limited to 25 degrees from the side. 
5.  For the initial rating period on appeal from March 24, 2014, the service-connected left (minor) shoulder disability has been manifested by arm motion limited to 25 degrees from the side.

6.  For the initial rating period from July 31, 2008 to March 24, 2014, the service-connected neck disability has not been manifested by forward flexion less than 30 degrees, or combined range of motion less than 170 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour and/or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period.    

7.  For the initial rating period March 24, 2014, the service-connected neck disability has not been manifested by forward flexion less than 15 degrees, or incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during a 12 month period.    

8.  For the initial rating period from July 31, 2008 to March 24, 2014, the service-connected right hip disability was not productive of ankylosis, fracture, malunion, nonunion of the joint or flail hip joint, and did not manifest limitation of flexion to 30 degrees, or limitation of abduction with motion lost beyond 
10 degrees.

9.  For the initial rating period from March 24, 2014 to November 29, 2016, the service-connected right hip disability was not productive of ankylosis, fracture, malunion, nonunion of the joint or flail hip joint, and did not manifest limitation of flexion to 10 degrees. 

10.  For the initial rating period from November 29, 2016, the service-connected right hip disability was not productive of ankylosis, fracture, malunion, nonunion of the joint or flail hip joint. 
	



CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder, including as due to herbicide exposure, are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2017).

2.  The criteria for a disability rating in excess of 20 percent for the service-connected left shoulder disability have not been met or more nearly approximated for any part of the initial rating period from July 31, 2008 to March 24, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5201 (2017).

3.  The criteria for a disability rating in excess of 30 percent for the service-connected left shoulder disability have not been met or more nearly approximated for any part of the initial rating period from March 24, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5201 (2017).

4.  The criteria for a disability rating in excess of 10 percent for the cervical spine disability have not been met or more nearly approximated for the period from July 31, 2008 to March 24, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).  

5.  The criteria for a disability rating in excess of 20 percent for the cervical spine disability have not been met or more nearly approximated for the period from March 24, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).  

6.  The criteria for a disability rating in excess of 10 percent for the right hip disability have not been met or more nearly approximated for the period from July 31, 2008 to March 24, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5250-55 (2017).  

7.  The criteria for a disability rating in excess of 30 percent for the right hip disability have not been met or more nearly approximated for the period from March 24, 2014 to November 29, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5250-55 (2017).  

8.  The criteria for a disability rating in excess of 40 percent for the right hip disability have not been met or more nearly approximated for the period from November 29, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5250-55 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status: (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

As to the issue of service connection for a skin disorder, the duty to notify was satisfied through August 2008 and April 2010 letters that addressed all notice elements.  The August 2008 and April 2010 letters informed the Veteran of the evidence required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates and the information required by Dingess.

As the left shoulder, neck, and right hip rating issues on appeal arise from disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, post-service VA and private treatment records the October 2008, March 2014, and November 2016 VA examination reports, and the Veteran's statements. 

The Veteran also received VA examinations in October 2008, March 2014, and December 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted the necessary testing, and answered all relevant questions.  For these reasons, the Board finds that the duty to assist in providing an adequate VA examination has been satisfied.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection for Skin Disorder 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
 § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2017).  Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48   (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 
40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran is currently diagnosed with folliculitis and seborrheic keratosis, which are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 
186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that a skin disorder, to include actinic keratosis (claimed as frequent boils), is due to Agent Orange (herbicide exposure) while stationed in Vietnam.  At the May 2016 Board hearing, the Veteran testified to chronic skin problems, including boils, beginning after service in the 1980s.   

Various service personnel records reflect combat service in the Republic of Vietnam during the Vietnam War.  See January 1969 Service treatment record (reflecting injury during a motor attack in Chu Lai, Vietnam).  As such, exposure to herbicide agents during service is presumed.  38 C.F.R. § 3.307. 

After review of the lay and medical evidence, the Board finds that the weight of the evidence is against finding that a skin disorder had its onset in service or is otherwise causally or etiologically related to service.  Review of the service treatment records does not reveal any notations, complaints, or diagnosis of skin disorder or symptoms of a skin disorder, including boils.   

The Board finds that the weight of the evidence demonstrates that there was no relevant in-service skin injury or disease or even symptoms of such skin disorder during service.  Service treatment records do not reflect any complaints, treatment, or symptoms of a skin disorder.  The July 1970 service separation examination reflects the Veteran was clinically evaluated as normal, to include the skin.   

Similarly, as discussed above, the service treatment records, which are complete, reflect that the Veteran was treated for other injuries and disorders during service, of which he did complain and seek treatment, though he did not report any such related problems or symptoms regarding the skin.  Such in-service complaints reported or treatment sought by the Veteran includes knee injuries sustained during a mortar attack and malaria (including symptoms of sweats, chills, headaches, nausea, vomiting, loss of appetite, diarrhea, muscle aches, productive cough, dizziness) lymphocytosis, in-service testing for sexually transmitted disease, cough, renal mucous.  As such, the complete service treatment records in this case, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value, especially because the Veteran was treated on multiple occasions for the complaints or disorders listed above, so would have reflected any complaints or treatment for a skin disorder had such occurred during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The evidence of record also reflects inconsistent accounts regarding the onset of the skin disorder.  The May 2016 Board hearing transcript reflects that the Veteran indicated that symptoms of a skin disorder began after service in the mid-1980s.   See May 2016 Board hearing.  The December 2016 VA skin examination report reflects that the Veteran reported developing a skin disorder approximately 30 years after service.  For these reasons, the Board finds the Veteran's accounts of a skin disorder to be inconsistent with, and outweighed by, other lay and medical evidence of record, which includes a skin disorder diagnosed in 2016 (discussed below). 

The Board further finds that the weight of the evidence demonstrates that the skin disorder, which first manifested many years after service, was not caused by any in-service event, including presumed herbicide exposure during service.  As noted by the December 2016 VA examiner, folliculitis and seborrheic keratosis, by regulation, are not diseases for which service connection may be presumed as being the result of herbicide exposure.  After reviewing the record, the December 2016 VA examiner opined that it was less likely than not that a skin disorder was incurred in or caused by service, to include exposure to herbicides.  In support of the opinion, the VA examiner reasoned that the folliculitis is due to recurrent post-service inflammation of hair follicles, which was unrelated to herbicide exposure.  The VA examiner also opined that the seborrheic keratoses were due to advanced age and were unrelated to herbicide exposure.  

The Board finds that, while the Veteran, as a lay person, is competent to report symptoms of a skin disorder that he experiences at any time, under the credible facts of this case that include no chronic symptoms in service or symptoms for years after service, he has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether a diagnosed skin disorder was caused by service, to include exposure to herbicides.  To relate a diagnosed skin disorder to herbicides requires knowledge of the chemical components of herbicides, their effect on the body systems including the skin, and the likely progression of such disease in the body, especially how such process that did not manifest symptoms for years later resulted in the current skin disorder decades after service.  Additionally, an opinion of etiology would require knowledge of the complexities of dermatology, the various causes of skin disorder, and would involve objective clinical testing that the Veteran is not competent to perform.  

For these reasons, the Board finds that the weight of the lay and medical evidence shows that a skin disorder was not incurred in service and is not otherwise related to service, to include presumed exposure to herbicides.  As such, service connection for a skin disorder is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Higher Initial Rating for Left Shoulder Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Veteran is in receipt of a 20 percent disability rating for the left shoulder (minor extremity) under 38 C.F.R. § 4.71a, Diagnostic Code 5201 from July 31, 2008 to March 24, 2014, and a 30 percent disability rating from March 24, 2014.  Under Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 rating whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 20 percent rating is warranted for the minor extremity.  When motion is limited to 25 degrees from the side, a 30 percent rating is warranted for the minor extremity.  38 C.F.R. § 4.71a. 

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2015).  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

From July 31, 2008 to March 24, 2014

For the initial rating period from July 31, 2008 to March 24, 2014, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 20 percent for the left shoulder disability have not been met or more nearly approximated.  The Veteran consistently reported left shoulder pain and the ability to lift 10 pounds, as reflected in the October 2008 VA examination report, which the Board finds to more closely approximate, at worst, limitation of motion midway between side and shoulder level.  The October 2008 VA examiner also assessed left shoulder flexion to 90 degrees, abduction to 90 degrees, internal rotation to 60 degrees, and external rotation to 90 degrees.  The October 2008 VA examiner did not discern additional loss of motion repetitive-use testing.  Further, the Veteran has not contended that for this period the limitation of motion of the left shoulder was limited to 25 degrees from the side (as needed for the next higher (30 percent) rating).  Based on the evidence of record, the Board finds that for this period the Veteran's left shoulder disability has not more closely approximated limitation of motion to 25 degrees from side, as contemplated by the 30 percent disability rating under Diagnostic Code 5201.  38 C.F.R. §§ 4.3, 4.7. 

From March 24, 2014

For the initial period March 24, 2014, Board finds that, with repeated use and flare-ups, the service-connected left shoulder disability has more nearly approximated limitation of motion of the left shoulder is limited to 25 degrees from the side as required for the assigned 30 percent disability rating under Diagnostic Code 5201.  In this case, for the initial rating period from March 24, 2014, the Veteran is already in receipt of a 30 percent rating for the left (minor) should disability, which is the maximum schedular rating available under diagnostic code Diagnostic Code 5201.  38 C.F.R. § 4.71a.  In addition, the maximum rating for the left minor shoulder under Diagnostic Code 5010 is 20 percent; therefore, a higher rating that 30 percent for the left shoulder disability is not available under either Diagnostic Code 5201 or Diagnostic Code 5010.  A higher rating is also not warranted under Diagnostic Code 5202 because there is no fibrous union of the left humerus.  See March 2014, November 2016 VA examination reports.    

In evaluating the Veteran's disability, the Board has considered, along with the schedular criteria, functional loss due to pain.  Specifically, for the entire initial rating period of appeal, the Veteran did not have severe functional loss of the left shoulder due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups or with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  For these reasons, the Board finds that the Veteran's disability picture more nearly approximates the criteria described for a 20 percent rating for the rating period on appeal from July 31, 2008 to March 24, 2014¸and a 30 percent rating for the initial rating period on appeal from March 24, 2014.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.


Higher Initial Rating for Cervical Spine Disability 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is rated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for
forward flexion of the cervical spine greater than 30 degrees but not greater than
40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 IVDS.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 
2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran contends generally that the service-connected neck disability symptoms and impairment more closely resemble the criteria for a rating in excess of 10 percent from July 31, 2008 to March 24, 2014, and in excess of 20 percent from March 24, 2014.  

From July 31, 2008 to March 24, 2014

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from July 31, 2008 to March 24, 2014, the criteria for a disability rating in excess of 10 percent for the cervical spine disability have not been more or more nearly approximated.  Throughout the initial rating period from July 31, 2008 to March 24, 2014, the cervical spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 10 percent, including forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. 
§§ 4.3, 4.7.  

At the October 2008 VA examination, forward flexion was recorded to 45 degrees, combined range of greater than 170 degrees, and the VA examiner did not discern scoliosis, abnormal kyphosis, and/or abnormal lordosis.  See also VA and private treatment records.  In addition, no examiner has assessed incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks for any period.  

For these reasons, the Board finds that the Veteran's disability picture more nearly approximates the criteria described for a 10 percent rating for the cervical spine disability and does not warrant a higher rating for the initial rating period on appeal from July 31, 2008 to March 24, 2014.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.

From March 24, 2014 

After a review of all the evidence, lay and medical, the Board also finds that the criteria for a disability rating in excess of 20 percent for the cervical spine disability beginning March 24, 2014 have not been more or more nearly approximated under Diagnostic Code 5237.  Throughout the initial rating period from March 24, 2014, the cervical spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 20 percent, including forward flexion less than 15 degrees, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period.  

At the March 2014 VA examination, forward flexion was recorded to 30 degrees, to include pain.  At the December 2016 VA examination, forward flexion was recorded to 25 degrees, including as due to pain.  In addition, neither the March 2014 VA examiner nor the December 2016 VA examiner assessed IVDS of the cervical spine.  See also VA and private treatment records.  For these reasons, the Board finds that the Veteran's disability picture more nearly approximates the criteria described for a 20 percent rating for the cervical spine disability and does not warrant a higher rating for the initial rating period on appeal from March 24, 2014.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.

Higher Initial Rating for Right Hip Disability 

Disabilities of the hips are rated under Diagnostic Codes 5250 through 5255 of 
38 C.F.R. § 4.71a.  Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5250 contemplates ankylosis of the hip.  Favorable ankylosis in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction warrants a 60 percent rating; intermediate ankylosis warrants a 70 percent rating; and unfavorable ankylosis, which contemplates extremely unfavorable ankylosis, the foot not reaching ground, crutches necessitated, warrants a 90 percent rating. 

Under Diagnostic Code 5251 (limitation of extension of the thigh), a 10 percent rating is assigned with extension limited to 5 degrees.  Under Diagnostic Code 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned with flexion limited to 45 degrees; a 20 percent rating is assigned with flexion limited to 
30 degrees; a 30 percent rating is assigned with flexion limited to 20 degrees; and a 40 percent rating is assigned with flexion limited to 10 degrees.  Under Diagnostic Code 5253, pertaining to impairment of the thigh, a 10 percent rating is warranted for limitation of adduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 
10 degrees. 

An 80 percent disability rating will be assigned under Diagnostic Code 5254 when there is a flail joint of the hip.  Diagnostic Code 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and 
30 percent rating with marked knee or hip disability.  38 C.F.R. § 4.71a. 

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2017).  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned.  38 C.F.R. § 4.71a. 

The Veteran has generally contended that a higher initial disability rating is warranted for the right rip, in excess of 10 percent from July 31, 2008 to March 24, 2014, in excess of 30 percent from March 24, 2014 to November 29, 2016, and in excess of 40 percent from November 29, 2016.  

From July 31, 2008 to March 24, 2014

After a review of all the medical and lay evidence, the Board finds that, for the initial rating period on appeal from July 31, 2008 to March 24, 2014, an initial rating in excess of 10 percent for right hip flexion is not warranted under Diagnostic Code 5252.  For a 20 percent rating under Diagnostic Code 5252, the evidence must indicate limitation of right hip flexion to 30 degrees.  When considering objective evidence of painful motion and the other orthopedic (DeLuca) limiting factors, the most limitation of right hip flexion noted in the record is 50 degrees.  See October 2008 VA examination report.  For these reasons, the weight of the evidence reflects that during the initial rating period on appeal from July 31, 2008 to March 24, 2014 right thigh flexion at the hip was not limited to 30 degrees or less, to include as due to pain and other orthopedic limiting factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206 -07.

The Board has considered whether a higher initial disability rating and/or a separate compensable rating is warranted under Diagnostic Code 5253.  Here, when considering objective evidence of painful motion and the other orthopedic (DeLuca) limiting factors, the most limitation of abduction of the right thigh was 35 degrees.  See October 2008 VA examination report.  As such, the weight of the evidence of record is against a finding that a higher initial disability rating is warranted under Diagnostic Code 5253.  38 C.F.R. §§ 4.3, 4.7.

March 24, 2014 to November 29, 2016

After a review of all the medical and lay evidence, the Board finds that for the initial rating period on appeal from March 24, 2014 to November 29, 2016, an initial rating in excess of 30 percent for right flexion is not warranted under Diagnostic Code 5252.  For a 40 rating under Diagnostic Code 5252, the evidence must indicate limitation of right hip flexion to 10 degrees.  When considering objective evidence of painful motion and the other orthopedic (DeLuca) limiting factors, the most limitation of right hip flexion noted in the record is 20 degrees.  See March 2014 VA examination report.  For these reasons, the weight of the evidence reflects that, during the initial rating period on appeal from March 24, 2014 to November 29, 2016, right thigh flexion at the hip was not limited to 10 degrees or less, to include as due to pain and other orthopedic limiting factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 206-07.  The evidence of record, to include various VA and private treatment records, also does not demonstrate that the right hip disability was productive of ankylosis, fracture, malunion, or nonunion of the joint or flail hip joint.  38 C.F.R. § 4.71a. 

Next, the Board finds that the evidence is at least in equipoise as to whether a separate compensable rating of 20 percent is warranted under Diagnostic Code 5253 for the right hip.  The March 2014 VA examination report reflects that the Veteran was unable to cross the right leg over the left, and that abduction was lost beyond 10 degrees.  For these reasons, for the entire initial rating period on appeal from March 24, 2014 to November 29, 2016, abduction was lost beyond 10 degrees, warranting a separate compensable 20 percent disability rating for limitation of right leg adduction under Diagnostic Code 5253.  38 C.F.R. § 4.3, 4.7, 4.71a. 

From November 29, 2016

After a review of all the medical and lay evidence, the Board finds that, for the initial rating period on appeal from November 29, 2016, an initial rating in excess of 40 percent for right flexion is not warranted under Diagnostic Code 5252 as the Veteran is already in receipt of the maximum schedular rating (40 percent).   In addition, no examiner has assessed ankylosis, fracture, malunion, nonunion of the joint or flail hip joint.  See December 2016 VA examination report.  Further, the Board need not consider whether a separate rating is warranted for loss adduction under Diagnostic Code 5253 for the period from November 29, 2016, as the Veteran is already in receipt of a separate 20 percent disability rating for this period.  

Extraschedular Referral Consideration 

The Board has considered whether the Veteran or the record has raised the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for any of the issues on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  After review of the lay and medical evidence of record, the Board finds that the issue of entitlement to an extraschedular rating has not been made by the Veteran or raised by the record for any initial rating appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by 
the record.  In this case, as distinguished from the facts in Rice, the Veteran is in receipt of a 100 percent combined disability rating from January 23, 2004, as well as special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114 (West 2014) and 38 C.F.R. § 3.350(i) (2017) for the period from March 1, 2004; therefore, the issue of TDIU is moot.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  


ORDER

Service connection for a skin disorder is denied.  

A higher initial disability rating for left shoulder disability, in excess of 20 percent for the period from July 31, 2008 to March 24, 2014, and in excess of 30 percent for the period from March 24, 2014, is denied.  

A higher initial disability rating for the cervical spine disability, in excess of 
10 percent for the period from July 31, 2008 to March 24, 2014, and in excess of 
20 percent for the period from March 24, 2014, is denied.  

A higher initial disability rating for the right hip disability, in excess of 10 percent for the period from July 31, 2008 to March 24, 2014, in excess of 30 percent for the period from March 24, 2014 to November 29, 2016, and in excess of 40 percent from November 29, 2016, is denied.  

A separate 20 percent disability rating, but no higher, from March 24, 2014 to November 29, 2016, for right leg limitation of abduction is granted.




____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


